DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/285,293, filed on 10/4/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-14 and 16 of U.S. Patent No. 10,766,262. Although the claims at issue are not identical, they are not patentably distinct from each other because they use slightly different terminology and are of slightly different form than the claims of the present Application, it would have been obvious to one having ordinary skill in the art at the time of the invention that the claims of the Application are fully covered by the claims of U.S. Patent No. 10,766,262.
Claims 5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-14 and 16 of U.S. Patent No. 10,766,262 in view of claims 1-2 of JP 6606958 B2.
With regard to Claim 5, U.S. Patent No. 10,766,262 teaches the claimed invention except for wherein the liquid ejecting apparatus is configured to perform:  a first maintenance operation in which the nozzle surface is wiped using the first wiping member, and a second maintenance operation in which nozzle surface is wiped using the second wiping member in a state where the first wiping member is in contact with the second wiping member.
However, JP 6606958 B2 teaches wherein the liquid ejecting apparatus is configured to perform: a first maintenance operation in which the nozzle surface is wiped using the first wiping member, and a second maintenance operation in which nozzle surface is wiped using the second wiping member in a state where the first wiping member is in contact with the second wiping member (claims 1 and 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify U.S. Patent No. 10,766,262 with the teachings of JP 6606958 B2 so that the nozzle surface is stably wiped by the absorbing member (Description of embodiments – Second maintenance operation).
With regard to Claim 10, U.S. Patent No. 10,766,262 teaches the claimed invention except for wherein the cleaning device is configured to perform:  a first maintenance operation in which the nozzle surface is wiped using the first wiping member, and a second maintenance operation in which nozzle surface is wiped using the second wiping member in a state where the first wiping member is in contact with the second wiping member.
However, JP 6606958 B2 teaches wherein the cleaning device is configured to perform:  a first maintenance operation in which the nozzle surface is wiped using the first wiping member, and a second maintenance operation in which nozzle surface is wiped using the second wiping member in a state where the first wiping member is in contact with the second wiping member (Description of embodiments – Second maintenance operation).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853